El Juez Asociado Señor Wole,
emitió la opinión del-tribunal.
Las apeladas solicitan la desestimación de este recurso, en efecto, debido a que para prepararse la transcripción de la evidencia algunas d,e las prórrogas para presentarla fue-ron solicitadas cuando la prórroga anterior babía expirado. Otro motivo para solicitar la desestimación es que la ape-lante babía dejado de pagar al taquígrafo $150, conforme fue ordenado por la corte.
Con respecto al pago de los honorarios del taquígrafoios autos demuestran que el taquígrafo mismo solicitó prórrogas después de la fecba en que la parte apelante se suponía baber dejado de pagarle. Esto es suficiente respuesta.
En lo atinente a una de las supuestas lagunas, los autos revelan que un término venció el 17 de diciembre de 1933, que era domingo, y, por ende, la apelante tenía todo el siguiente día para radicar su moción, y así lo bizo el 18.
El 5 de enero de 1934 el taquígrafo compareció' y solicitó una prórroga de veinte días. Las apeladas sostienen que los veinte días vencieron el 26 de enero de 1934. La apelante, por otra parte, alega que la prórroga anterior expiró el 6 de enero, que era un día feriado, y que el siguiente día era domingo, y, por consiguiente, que los veinte días debían em-pezar a contarse a partir del siguiente lunes, o sea, del 8 de enero, y que el 28 de enero cayó nuevamente en domingo, y, *470por tanto, que el término sólo expiró el 29 de enero, día en el cual se archivó la transcripción de la evidencia.
Teniendo dudas ordenamos que las apeladas hicieran que la corte inferior nos enviara copia certificada de la moción presentada por el taquígrafo, así como de la resolución de la corte. De un examen de estos documentos, tal cual han sido certificados, se desprende que el taquígrafo en realidad presentó la moción el 5 de enero con súplica de que los veinte días fuesen concedidos a partir de dicha fecha, queriendo decir con ello a partir del día en que se radicó la moción. Por tanto técnicamente, por lo menos, las apeladas tienen razón al insistir en que el término había expirado.
No obstante, como la apelante estaba bajo una impresión errónea razonable respecto al momento en que expiraba su prórroga, haremos uso de nuestra discreción y permitiremos que la transcripción de la evidencia archivada forme parte de los autos y que la apelación prosiga. Cruz vda. de Iglesias v. Municipio de San Juan, 39 D.P.R. 385; Gustavo Muñoz Díaz v. Pedro Solá Colón, resuelto (per curiam) en abril 4, 1934.

Debe declararse sin lugar la moción.